DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 03/19/2020.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/824,670 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as recited below.
Instant Application
Co-pending Application No. 16/824,670
1. A computer method, comprising: 

extracting, by at least one processor, at least one floor joist from a building model; 

processing, by at least one processor, a first set of data associated with the positioning of the floor joist members; 

processing, by at least one processor, a second set of data associated with the assembly of the floor joist; 

creating, by at least one processor, an assembly process of the floor joist; 

formulating, by at least one processor, a package of the floor joist, wherein the package is organized based on assembly process; 

adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and

 generating, by at least one processor, a graphical representation of the package.  


1. A computer method, comprising: 

extracting, by at least one processor, at least one roof truss from a building model; 

processing, by at least one processor, a first set of data associated with the positioning of the roof truss members;

 processing, by at least one processor, a second set of data associated with the assembly of the roof truss; 

creating, by at least one processor, an assembly process of the roof truss; 

formulating, by at least one processor, a package of the roof truss, wherein the package is organized based on assembly process; 

adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and 

generating, by at least one processor, a graphical representation of the package.  

2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the floor joist.  

2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss.  


3. The computer method of claim 2, further comprising, processing, by at least one processor, the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template.  

3. The computer method of claim 2, further comprising, processing, by at least one processor, the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template.  

4. The computer method of claim 3, wherein the formulation of the package, further comprising, comparing, by at least one processor, the simulation to a second simulation based on a second assembly method template.  

4. The computer method of claim 3, wherein the formulation of the package, further comprising, comparing, by at least one processor, the simulation to a second simulation based on a second assembly method template.  

5. The computer method of claim 1, further comprising, generating, by at least one processor, a model of the package.  

5. The computer method of claim 1, further comprising, generating, by at least one processor, a model of the package.  

6. The computer method of claim 1, further comprising, translating, by at least one processor, the members within the package based on a limitation set forth by a shipping vessel.  

6. The computer method of claim 1, further comprising, translating, by at least one processor, the members within the package based on a limitation set forth by a shipping vessel.  

7. The computer method of claim 1, further comprising, adjusting, by at least one processor, the orientation of the members within the package based on a member profile comparison, wherein the comparison determines the similarities between the member profiles.  

7. The computer method of claim 1, further comprising, adjusting, by at least one processor, the orientation of the members within the package based on a member profile comparison, wherein the comparison determines the similarities between the member profiles.  

8. A computer program product for organizing a package for shipping, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: program instructions to analyze a building model, wherein a set of floor joists are isolated from other assemblies; program instructions to process a first set of data associated with the coordinates of the floor joist members; program instructions to process a second set of data associated with the assembly of the floor joist; program instructions to create a set of data associated with the assembly of the panel and the coordinates of the floor joist members; program instructions to formulate a package of the floor joist, wherein the package is a predetermined organization of the panel based on first and second set of data; program instructions to calculate the package based on a set of limitations, wherein the limitations are based on the shipping vessel; a program instructions to adjust the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and program instructions to generate a graphical representation of the package.  

8. A computer program product for organizing a package for shipping, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: program instructions to analyze a building model, wherein a set of roof trusss are isolated from other assemblies; program instructions to process a first set of data associated with the coordinates of the roof truss members; program instructions to process a second set of data associated with the assembly of the roof truss; program instructions to create a set of data associated with the assembly of the panel and the coordinates of the roof truss members; program instructions to formulate a package of the roof truss, wherein the package is a predetermined organization of the panel based on first and second set of data; program instructions to calculate the package based on a set of limitations, wherein the limitations are based on the shipping vessel; a program instructions to adjust the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and program instructions to generate a graphical representation of the package.  

9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the floor joist, based on a disassembly of the package.  

9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss, based on a disassembly of the package.  

10. The computer program product of claim 9, further comprising, program instructions to process the data acquired from the simulation and the package of the panel to determine if the package is organized based on a desired assembly method template.  
10. The computer program product of claim 9, further comprising, program instructions to process the data acquired from the simulation and the package of the panel to determine if the package is organized based on a desired assembly method template.  

11. The computer program product of claim 10, wherein the formulation of the package, further comprising, program instructions to compare the simulation to a second simulation based on a second assembly method template.  
11. The computer program product of claim 10, wherein the formulation of the package, further comprising, program instructions to compare the simulation to a second simulation based on a second assembly method template.  

12. The computer program product of claim 8, further comprising, program instructions to generate a model of the package.  
12. The computer program product of claim 8, further comprising, program instructions to generate a model of the package.  

13. The computer program product of claim 8, further comprising, program instructions to translate the members within the package based on a limitation set forth by a shipping vessel.  

13. The computer program product of claim 8, further comprising, program instructions to translate the members within the package based on a limitation set forth by a shipping vessel.  

14. The computer program product of claim 8, further comprising, program instructions to adjust the orientation of the members within the package based on a member profile comparison, wherein the comparison determines the similarities between the member profiles.  

14. The computer program product of claim 8, further comprising, program instructions to adjust the orientation of the members within the package based on a member profile comparison, wherein the comparison determines the similarities between the member profiles.  

15. A system, comprising: isolate at least one floor joist from a building model; process a first set of data associated with the characeristics of the floor joist members, wherein the characteristics are related to the profile and length; process a second set of data associated with the assembly of the floor joist; create an assembly process of the floor joist, wherein an assembly and disassembly of the floor joist is performed to determine at least one assembly process based on the order of connecting the floor joist members from a construction perspective; formulate a package of the floor joist, wherein the package is organized based on assembly process; adjust the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and generate a graphical representation of the package.  

15. A system, comprising: isolate at least one roof truss from a building model; process a first set of data associated with the characeristics of the roof truss members, wherein the characteristics are related to the profile and length; process a second set of data associated with the assembly of the roof truss; create an assembly process of the roof truss, wherein an assembly and disassembly of the roof truss is performed to determine at least one assembly process based on the order of connecting the roof truss members from a construction perspective; formulate a package of the roof truss, wherein the package is organized based on assembly process; adjust the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and generate a graphical representation of the package.  

16. The system of claim 15, further comprising, simulate the assembly process of the floor joist.  

16. The system of claim 15, further comprising, simulate the assembly process of the roof truss.  

17. The system of claim 16, further comprising, process the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template.  

17. The system of claim 16, further comprising, process the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template.  

18. The system of claim 17, wherein the formulation of the package, further comprising, compare the simulation to a second simulation based on a second assembly method template.  
18. The system of claim 17, wherein the formulation of the package, further comprising, compare the simulation to a second simulation based on a second assembly method template.  

19. The system of claim 15, further comprising, generate a model of the package.  
19. The system of claim 15, further comprising, generate a model of the package.  

20. The system of claim 15, further comprising, translate the members within the package based on a limitation set forth by a shipping vessel.
20. The system of claim 15, further comprising, translate the members within the package based on a limitation set forth by a shipping vessel.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8, 9, 11, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 7, 8, 9, 14, 15 and 16 of copending Application No. 16/832,745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as recited below.
Instant application
Co-pending Application No. 16/832,745
1. A computer method, comprising: 

extracting, by at least one processor, at least one floor joist from a building model; 


processing, by at least one processor, a first set of data associated with the positioning of the floor joist members; 

processing, by at least one processor, a second set of data associated with the assembly of the floor joist; 

creating, by at least one processor, an assembly process of the floor joist; 



formulating, by at least one processor, a package of the floor joist, wherein the package is organized based on assembly process; 







adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and

 generating, by at least one processor, a graphical representation of the package.  


1. A computer method, comprising: 

analyzing, by at least one processor, a building model, wherein a set of floor joists are isolated from other assemblies; 

processing, by at least one processor, a first set of data associated with the coordinates of the floor joists; 

processing, by at least one processor, a second set of data associated with the assembly of the floor joists; 

creating, by at least one processor, a set of data associated with the assembly of the floor joist and the coordinates of a set of floor joist members;

 formulating, by at least one processor, an assembly of the floor joist, wherein the assembly is a predetermined organization of the floor joists based on the first set of data and the second set of data;

 calculating, by at least one processor, the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel; 

manipulating, by at least one processor, the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel; and 



generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the floor joists.  

2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the floor joist.  

2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the floor joist, based on a disassembly of the assembly, wherein an assembly process is generated.  

3. The computer method of claim 2, further comprising, processing, by at least one processor, the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template.  

3. The computer method of claim 2, further comprising, processing, by at least one processor, the manipulated assembly to identify additional material to reinforce the manipulated assembly for transportation.
4. The computer method of claim 3, wherein the formulation of the package, further comprising, comparing, by at least one processor, the simulation to a second simulation based on a second assembly method template.  

7. The computer method of claim 1, wherein the formulation of the assembly, further comprising, comparing, by at least one processor, the simulation to a second simulation based on a second assembly method template, and determining a preferred manipulated assembly based on the assembly process and the comparison of the simulations.
8. A computer program product for organizing a package for shipping, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: program instructions to analyze a building model, wherein a set of floor joists are isolated from other assemblies; program instructions to process a first set of data associated with the coordinates of the floor joist members; program instructions to process a second set of data associated with the assembly of the floor joist; program instructions to create a set of data associated with the assembly of the panel and the coordinates of the floor joist members; program instructions to formulate a package of the floor joist, wherein the package is a predetermined organization of the panel based on first and second set of data; program instructions to calculate the package based on a set of limitations, wherein the limitations are based on the shipping vessel; a program instructions to adjust the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and program instructions to generate a graphical representation of the package.  

8. A computer program product for generating an assembly of a set of floor joists for shipping, the computer program product, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: program instructions to analyze a building model, wherein a set of floor joists are isolated from other assemblies; program instructions to process a first set of data associated with the coordinates of the floor joists; program instructions to process a second set of data associated with the assembly of the floor joists; program instructions to create a set of data associated with the assembly of the floor joist and the coordinates of a set of floor joist members; program instructions to formulate an assembly of the floor joist, wherein the assembly is a predetermined organization of the floor joists based on the first set of data and the second set of data; program instructions to calculate the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel; program instructions to manipulate the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel; and 26 of 29COEN20.US.U.1006 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the floor joists.
9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the floor joist, based on a disassembly of the package.  

9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the floor joist, based on a disassembly of the assembly, wherein an assembly process is generated.  

11. The computer program product of claim 10, wherein the formulation of the package, further comprising, program instructions to compare the simulation to a second simulation based on a second assembly method template.  
14. The computer program product of claim 8, wherein the formulation of the assembly, further comprising, program instructions to compare the simulation to a second simulation based on a second assembly method template, and determining a preferred manipulated assembly based on the assembly process and the comparison of the simulations.
15. A system, comprising: 



















isolate at least one floor joist from a building model; 





process a first set of data associated with the characeristics of the floor joist members, wherein the characteristics are related to the profile and length; 

process a second set of data associated with the assembly of the floor joist; create an assembly process of the floor joist, wherein an assembly and disassembly of the floor joist is performed to determine at least one assembly process based on the order of connecting the floor joist members from a construction perspective; formulate a package of the floor joist, wherein the package is organized based on assembly process; adjust the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and generate a graphical representation of the package.  

15. A system for generating an assembly of a set of floor joists for shipping, the system, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: 


analyzing a building model, wherein a set of floor joists are isolated from other assemblies; 

processing a first set of data associated with the coordinates of the floor joists; 27 of 29COEN20.US.U.1006 

processing a second set of data associated with the assembly of the floor joists; creating a set of data associated with the assembly of the floor joist and the coordinates of a set of floor joist members; formulating an assembly of the floor joist, wherein the assembly is a predetermined organization of the floor joists based on the first set of data and the second set of data; calculating the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel; manipulating the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel; and generating a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the floor joists.
16. The system of claim 15, further comprising, simulate the assembly process of the floor joist.  

16. The system of claim 15, further comprising, simulating the assembly process of the floor joist, based on a disassembly of the assembly, wherein an assembly process is generated.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:

1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
A computer method, comprising: 
extracting, by at least one processor, at least one floor joist from a building model; 
processing, by at least one processor, a first set of data associated with the positioning of the floor joist members; 
processing, by at least one processor, a second set of data associated with the assembly of the floor joist; 
creating, by at least one processor, an assembly process of the floor joist; 
formulating, by at least one processor, a package of the floor joist, wherein the package is organized based on assembly process; 
adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and 
generating, by at least one processor, a graphical representation of the package.
The limitation of “extracting, by at least one processor, at least one floor joist from a building model” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitation of “processing, by at least one processor, a first set of data associated with the positioning of the floor joist members” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “processing” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information.

The limitation of “processing, by at least one processor, a second set of data associated with the assembly of the floor joist” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “processing” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information.

The limitation of “creating, by at least one processor, an assembly process of the floor joist” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

The limitation of “formulating, by at least one processor, a package of the floor joist, wherein the package is organized based on assembly process” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “formulating” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information.

The limitation of “adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel” alone or in combination, under its broadest reasonable interpretation and in light of applicant specification (“[0080] In some embodiments, the package optimization program 108 may alter the bundles based on the overall sequence of which the bundles are loaded into the container. This may include adjusting the overall length of the bundles, the order of the members within the bundles, or possibly combining bundles based on the benefits that the combination may produce. In some embodiments, the package optimization program 108 reviews the structure design and each floor joist of the structure to analyze how the structure would be constructed. This includes the assembly of the first floor, then the second floor, then the roof of a two-story building. The package optimization program 108 analyzes an assembly process of the entire structure and the ordering of the construction of each structure so that the floor joists which are needed to be assembled first are identified as such), is an abstract idea because it is directed to a mathematical concept.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

The claim recites additional element of “generating, by at least one processor, a graphical representation of the package”. The limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).

Further, the claim recites a “processor”. The processor is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).This limitation can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “generating, by at least one processor, a graphical representation of the package” falls within the category of insignificant extra-solution activity because it is mere displaying data. amounts to insignificant extra-solution activity as WURC activity similar to “iii. Gathering and analyzing information using conventional techniques and displaying the result” (see MPEP 2106.05(a)(II)(iii)).

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 2, further comprising, processing, by at least one processor, the data acquired from the simulation and the package to determine if the package is organized based on a desired assembly method template”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “processing” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information. 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 3, wherein the formulation of the package, further comprising, comparing, by at least one processor, the simulation to a second simulation based on a second assembly method template”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “comparing” in the context of the claim encompasses a judgment/evaluation which encompass a user manually and/or mentally processing information.  
With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. “The computer method of claim 1, further comprising, generating, by at least one processor, a model of the package, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 1, further comprising, translating, by at least one processor, the members within the package based on a limitation set forth by a shipping vessel” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 1, further comprising, adjusting, by at least one processor, the orientation of the members within the package based on a member profile comparison, wherein the comparison determines the similarities between the member profiles”, alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
With respect to claims 8, 10-15, and 17-20, similar analysis as claims 1, and 3-7 applied.

Additional 35 USC 101 rejection over claims 15-20:
Claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter since the claims merely drawn to computer software per se. The claims do not seem to require any hardware or physical component to perform its function. As such, the claims appear to be system software per se and are therefore non-statutory. A claim that recites a piece of software alone without any link to a hardware component is directed to non-statutory subject matter since there is no relationship between the computer software and hardware components which permits the functionality of the software to be realized.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the floor joist members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “processing a first set of data and processing a second set of data”. However, these limitations are nothing to the following steps such as “creating”, “formulating” “adjusting” or “generating”. Therefore, it is vague and indefinite.
Claim 1 recites “assembly process” in line 9. It is unclear whether “assembly process” referring to the previous limitation of “assembly process” in line 7. If so, then the limitation should be amended as “the assembly process”.
Claim 1 recites the limitation "the orientation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shipping vessel" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other bundles" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the simulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “desired” in claim 3 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “shipping vessel”. It is unclear whether “shipping vessel” referring to the previous limitation of “shipping vessel” in claim 1. If so, then the limitation should be amended as “the shipping vessel”.
Similar rejection of claims 1, 3, and 6 apply to claims 8, 10, 13, 15, 17, and 20.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
Foucher et al (US Publication No. 2006/0156684 A1) teaches a building frame is designed as multiple assemblages, which are built and then collapsed for shipment on one or more shipping container, transported to a building site , and removed from the corresponding shipping containers Abstract; Fig. 1A discloses a constructed frame for building, the frame constructed wit modular prefabricated frame assemblage par [0032]; the truss extended from a central axis to a first post par [0035]; the posts are pivotally attached to the corresponding girders to collapse fold, vertically, for packaging in a shipping container par [0036].
Donahue et al (US Publication No. 2006/0185264 A1) teaches an improved prefabricated building structure is shown that is easy to assemble, and dissemble, designs include transportability as a substantially single unit, for example, a standardized shipping container format Abstract; the floor frame is composed of a network of a number of beams par [0030]; Fig. 8 shows a block diagram of one embodiment of a building unit packaged in a collapsed configuration such as a standard shipping container footprint par [0032]; Figs. 11-1 and 11-2 illustrate how a floor panel 1110 is used as a cover for a shipping configuration such as standard shipping container par [0035].
Foucher et al, Donahue et al and other prior arts do not singularly or in combination disclose the limitations: “extracting, by at least one processor, at least one floor joist from a building model; processing, by at least one processor, a first set of data associated with the positioning of the floor joist members; processing, by at least one processor, a second set of data associated with the assembly of the floor joist; creating, by at least one processor, an assembly process of the floor joist; formulating, by at least one processor, a package of the floor joist, wherein the package is organized based on assembly process; adjusting, by at least one processor, the orientation of the members within the package based on the shipping vessel limitations and the other bundles of the model which are contained within the shipping vessel; and generating, by at least one processor, a graphical representation of the package” as recited in claims 1, 8, and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/             Primary Examiner, Art Unit 2148                                                                                                                                                                                           	06/14/2022